tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date sep21 person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court uil code certified mail - return receipt requested dear a is final adverse section thi sec_501 of the internal_revenue_code irc your exemption from federal_income_tax under sec_501 is hereby revoked effective for the tax_year ending december 20xx determination exempt letter under status your as to our adverse determination was made for the following reasons you have not established that you are operated as a business league under sec_501 c having a common interest to promote the common business a regular business of a kind ordinarily carried on for profit to engage in interest and not you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a internal_revenue_code petition for declaratory_judgment be filed under sec_7428 of the if you decide to contest this determination in court you must initiate a suit for declaratory the district judgment in the united_states tax_court the united_states claim court or court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication hay department of the treasury internal_revenue_service ae - irs tax_exempt_and_government_entities_division per pa taxpayer_identification_number exempt_organizations examinations form tax_year s ended person to contact id number contact numbers toll free long distance fax manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director exempt_organizations examinations enclosures report of examination form_6018 publication publication form 886-a form 4621-a letter catalog number 34809f form 886-a rev j january ev schedule number or exhibit explanations of items pc8002 tax identification_number year period ended name of taxpayer 20xx12 draft report date issue whether organization continues to qualify for exemption under sec_501 business league whether the organization’s exemption as described under sec_501 should be revoked effective january 20xx - was granted exemption from federal_income_tax under sec_501 of the internal_revenue_code as stated in letter of determination dated july 20xx facts -the organization was incorporated under the laws of the state of september 20xx dated - the organization is a group of small_business owners who meet to encourage ideas to help increase their business size members speak about their business on a rotating basis to help them learn more about each of the members business everyone participates and at the end of the meeting every member get sec_30 seconds to give a commercial about what kind of business they are looking for -the organization filed form 990n for 20xx tax_year on january 20xx with a filing requirement due_date of may 20xx -the organization was selected for audit to ensure that the examined organization's activities and operations align with the approved exempt status under sec_501 c business league -the form_1024 application described the organization’s mission as our purpose is to work together to strengthen and build businesses in the local community - the goal is to promote the growth of smail business in their community to encourage business being done among the members -the organization meets on a weekly basis for approximately hours each tuesday at a local restaurant to learn about each other’s businesses evaluate prospective new form 886-a catalog number 20810w -_- page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items pc8002 name of taxpayer tax identification_number year period ended 20xx12 draft report date members and ensure the proper flow of the association the organization meets once a quarter for a business mixer which is an informal gathering designed to bring perspective members to a more social atmosphere at the meetings they share what business was passed between members and have two featured speakers members per week who talk about their business and what clients they are looking for currently business cards are handed out amongst members -it appears relevant that its activities are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members which membership is limited by the organization's bylaws to one representative from each line_of_business -financial support is solely provided by membership dues and quarterly membership dues -members are fined if they do not participate in the weekly meetings attend the quarterly mixer speaking out of term in the meetings roberts rules of order and if they are short on tips -tips are when a member recommends their customer to another business within the organization they have to have at least four recommendations a month or they will get fined -the organization failed to respond to the internal_revenue_service requested to obtain additional information on the activities for the tax period ending december 20xx -its principal activities were advertising for its members through the organizations’ website and word of mouth through members these activities are considered a personal benefit to members of a commercial nature and would preclude exemption correspondence for the audit was as follows june 20xx- initial letter with information documents request idr sent to organization by revenue_agent june 20xx- received reply from the organization serving as secretary for the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer pc8002 20xx12 schedule number or exhibit draft report date date january 20xx- letter 3844-b follow up letter requesting missing information sent certified receipt xxxx-xxxx-xxxx-xxxx-xxxx-xxx received back and signed by on january 20xx february 20xx- received response by fax from february 20xx- received response by fax from secretary vice president telephone and email contact permission received from my detailed manager to email for the organization was as follows february 20xx- call made to vice pres left message february 20xx- left another message with march 20xx- telephone conversation with information requested for audit requested to be involved rather than sec in regards to pres because he is more familiar with the organizational documents and exemption information only means of communication is by e-mail march 20xx- emailed information will be emailed to him the organization should have applied for a c exemption advised research www irs gov to research his question verifying the idr is being reviewed by manager then the verified back the same day and asked if maybe to march 20xx- emailed sent to information on what is requested for our audit email received from questioning on being a c instead of a c the letter 3844-b with idr with detailed again march 20xx- emailed back to www irs gov that he can look into any questions he has on march 20xx- received email from emailed back requesting information as to why they organization think their organization qualifies as a business league in their own terms indicating that he is confused tco march 20xx- form_1024 and received their letter of determination allowing them to be a c responded by email stating that the organization applied with a form 886-a catalog number 20810w -_- page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items tax identification_number year period ended name of taxpayer 20xx12 pcr002 draft report date what more do we need all the information came with the application and based upon that they were approved wants more details march 20xx- tco emailed back stating that sent the information by mail before requested a current valid address to send the idr on what we are requesting in the audit but no answer -received an email the same day from stating the following information in the meantime we can you just scan it and email to me do you think you are going to get different answers this time around am not meaning to be rude or cantankerous but we run businesses we aren't bureaucrats who have nothing better to do than fill out forms and force the producers of we are in competition with other this country to redo paper work over and over again businesses that are not going through this process at the same time volunteer to be on a board_of group that is clearly not for profit brings in less than xxk a year in dues and simply is trying to help businesses in the community to survive in difficult economic times to on a yearly process have to redo forms you already have and have approved is ridiculous meanwhile asked the president of this and her response is she can’t get straight answers from the irs either all told 501c6 was correct so we filed paid the dollar_figurexxx and were approved based on what she was told from the irs now she is being told that the individual chapters should file 501c7 hence the reason asked you we don’t know which way is up and we simply don’t have time to keep redoing your paperwork to put it another way already did a a year ago am being asked to go through that again and really don’t want to keep doing this every year answers am getting from you are straight understand why you are putting us through this my question is simple an irs official went through this process already and we were approved what was wrong with that process that we are back to square one did they not do their job how we are supposed to be doing first we were don’t trust the process and don't don’t believe the sent another copy of the idr for to do some research april 20xx- received email from response understanding and allowed a few days for him indicating that he is still trying to formulate a may 20xx- emailed message to follow up on response form 886-a catalog number 20810w _-- page publish no irs gov department of the treasury-internal revenue service form 886-a rev j january ev explanations of items name of taxpayer tax identification_number year period ended 20xx12 schedule number or exhibit pc8002 draft report date responded as he still going through things carefully and frankly may 20xx- have been way busy responded by him looking up the application form_1024 and review the information that they completed did we originally apply as non-profit or not for profit june 20xx-l emailed revocation documents along with letter day proposed revocation and will be mailing it certified to the current address on the module informing him that am processing and completing did not send received response on july 20xx am sorry still have not sent a response may still do june 20xx-email from that acknowledged the request and allowed him to send final information allowed days july 20xx-email from stating the fact am responding via email although feel a bit like am shooting in the dark since you are not giving me clear direction on what it is you are having trouble with if this is not sufficient please let me know you made reference in your response to a significant number of revenue rulings and court case decisions in this area and then provided example so clearly at issue is the one example which is a ruling from 19xx some xx years ago points were made in that decision several the members have no common business_interest answer this would not apply to us as we most certainly have a common business whereby all our interest and that is to ensure a business environment in members can succeed we want to see the business community thrive and prosper and to this end we meet and attempt to strengthen the business community in it makes reference to a limitation of membership as a measuring stick by which to make their decision answer we question the validity of such a measuring stick the measuring stick for not for profit status is not and should not be the makeup of its membership let me digress and point out that in the xx years since that decision there has been zero cases where another judge came to such a conclusion this is significant because there has been many many similar organizations that have applied and received not for profit status over form 886-a catalog number 20810w publish no irs gov page department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items pcr002 name of taxpayer tax identification_number year period ended 20xx12 draft report date are we to assume the one off decision is the correct one or are we to the last xx years assume the decision reached by literally thousands of irs determinations since are correct we believe the spirit and intent of the irs not for profit status is that if the group in question was designed to not make profit in any form then it is a not for profit entity by definition further if it’s financial history confirms that intent then it is not for profit whether the individual members as a result of being a part of said group make a profit is irrelevant as they will pay taxes on their profit individually anyway and lastly there is a significant difference between the organization in the 19xx court according local chapters in general case and to the decision the association income was dispersed for salaries contact expenses luncheons and dinners for members rent and other office expenses our income is dispersed for weekly breakfasts quarterly informal meeting we call a mixer and incentive rewards that are paid with the intent of encouraging members to do the things that will help their business flourish all board members are volunteers no one gets a salary we have no building that we rent and minimal office expenses that are almost exclusively incurred trying to meet the requirements of the irs based upon the expenses listed in the 19xx case it would appear that the group was a front for funding a high end recruitment process for a high end social_club they were using funds to pay an employee salaries to sit in an office rent and other office expenses and recruit potential participants contact expenses it was a one off situation that needed a one off court decision to address it which has been referred to by most who have actually seen how it works as in no way does this model match yoy tax law - internal_revenue_code irc c provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual - federal tax regulation sec_1_501_c_6_-1 define a business league as an association of persons including legal entities such as trusts and corporations having a common business_interest its purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are form 886-a catalog number 20810w _-_- page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx12 schedule number or exhibit pc8002 draft report date directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons -chambers of commerce and boards of trades are of the same class as business_leagues but rather than promoting one or more lines of business their efforts are directed to promoting the common economic interests of all commercial enterprises in a given trade community substantially the same as for business_leagues the requirements for exemption of these organizations are -to be exempt as a business league an organization must show that its purpose is improving business conditions of one or more lines of business similarly the activities of chambers_of_commerce and boards_of_trade are directed towards improving business conditions in a trade community -exchange of business information -an organization that restricts its membership to individuals firms associations and corporations each representing a different trade business occupation or profession and which is organized for the purpose of exchanging information on business prospects is not entitled to exemption as a business league under sec_501 its members have no common business_interest other than a desire to increase their individual sales distinguished by revrul_70_641 1970_2_cb_119 revrul_59_391 1959_2_cb_151 -rev rul c b holds that an organization whose membership is so restricted that each member represents a different trade business occupation or profession does not qualify for exemption under sec_501 of the code this revenue_ruling stresses that the members of such an organization have no common business other than a mutual desire to increase their individual sales and that the activities of such an organization are not directed to improve of business conditions of one or more lines of business it notes particularly that the membership characteristics of such an organization also preclude its classification as a local board_of trade or chamber of commerce observing in that respect that ‘such organizations do not limit their membership in the manner employed in the instant case ’ also part of revrul_73_41 1973_2_cb_180 -luncheon and bar facilities-an organization of business and professional persons of a community providing luncheon and bar facilities for its members but having no specific program directed to the improvement of business conditions does not qualify for exemption under sec_501 revrul_70_244 1970_1_cb_132 form 886-a catalog number 20810w -_-- page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended 20xx12 pcr002 draft report date -an organization composed of businessmen may qualify for exemption under sec_501 where its activities are limited to holding luncheon meetings devoted to discussion review and consideration of the various problems in a particular industry and are directed to the improvement of business conditions as a whole revrul_67_295 1967_2_cb_197 -directory of members published franchises granted--a nonprofit organization of individuals in the business of furnishing finance adjusting services which assigns exclusive franchise areas to its members and publishes and distributes to their potential customers a directory containing members’ names and addresses is performing particular services for its members and does not qualify for exemption under sec_501 revrul_76_409 1976_2_cb_154 -advertising activities advertising that carries the names of members generally constitutes the performance of particular services for members thus an association of the merchants in a particular shopping center whose advertising material contained the names of the individual merchants was denied exemption see revrul_64_315 c b pub -improvement of business conditions generally this must be shown to be the purpose of the organization this is not established by evidence of particular services that provide a convenience or economy to individual members in their businesses such as advertising that carries the name of members interest-free loans assigning exclusive franchise areas operation of a real_estate multiple listing system or operation of a credit reporting agency organization’s position the organization’s position on the issue s is that he is comparing the organization to a chambers_of_commerce and does qualify form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended pcr002 20xx12 schedule number or exhibit draft report date government's position - the service position is that the organization has failed the basic tests in order to be exempt under sec_501 the basic tests the organization must meet in order to be exempt under sec_501 are as follows it must be an association of person having some common business_interest and its purpose must be to promote this common business_interest it must be a membership_organization and have a meaningful extent of membership support its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons it must be primarily engaged in activities or functions constituting the basis for its exemption its primary activity cannot be performing particular services for members -since the advertisement and promotion are the organizations principal activities the organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code -the primary activity of an sec_501 organization must be the sharing and promotion of a common business_interest of its members if the primary activity is providing particular services or benefits to its members the organization does not qualify for exemption -trade associations or business_leagues are similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry this does not apply to this organization since their members represent multiple lines of businesses -since the organization is not structured along a particular industry or business lines but composed of various types of businesses with only one representative from each line_of_business its right to exemption if any must rest on its characterization as a chamber of commerce or board_of trade or similar organization it is apparent at the outset however that the membership feature being limited to one representative from a different line_of_business is not meeting the generally accepted definition of a chamber of commerce form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx12 schedule number or exhibit pcr002 draft report date -in the case of a chamber of commerce or similar organization the common business_interest is usually the general economic welfare of a community membership is voluntary and open generally to all business and professional men in the community it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 of the code as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic interests of all the commercial enterprises in a given trade community 90_f2d_47 9th cir 22_fsupp_18 d minn aff'd 99_f2d_460 8th cir based on the facts presented above the organization has failed the operational_test required of c organization the organization’s operations show it is composed of individuals associations and corporations each representing a different trade business occupation or profession whose purpose is to exchange information on business prospects and has no common business_interest other than a mutual desire to increase their individual sales the activities are not directed to the improvement of business but rather to the promotion of the private business interests of its members the primary activity of an sec_501 organization must be the sharing and promotion of a common business_interest of its members if the primary activity is providing particular services or benefits to its members the organization does not qualify for exemption moreover since the organization actively requires that its members give preference to one another in business transactions for their mutual and exclusive benefit it is not considered to be the type of an organization for which an exemption from tax was intended conclusion catalog number 20810w -_- page form 886-a publish no irs gov exemption will be revoked retroactive to effective date of january 20xx and is required to file form_1120 for the applicable tax periods department of the treasury-internal revenue service
